DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 25-34, 41 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiggers (US 2015/0352376 A1).

Regarding claims 25 and 41, Wiggers discloses a method of calibrating a radiation system (Figs.1, 3, 4, 25, 34, 38 and 43), including:
a) measuring, using an EPID 112, radiation scattered relative to an axis of the radiation system (Step 2, Figs.25, 34 or 38, radiation scattered from target 118, flattening filter 117, or from scattering foil 127; also see Step S201 of Fig.43);
b) calculating an asymmetry value from the measured scattered radiation, the asymmetry value representing a measure of radiation beam symmetry relative to the axis (Step 4; Step S202);
c) determining one or more parameters of the radiation system based on the calculated asymmetry value (correlating e-beam orientation on target 118, flattening filter 117 location, or scattering foil 127 location to beam symmetry, pars.0219 or 0232; also see Step S203);
d) determining whether the one or more parameters fall within corresponding prescribed ranges (Step 5; also see Step S204); and
e) adjusting one or more control elements of the radiation system affecting the one or more parameters based on a result of the determining (Step 7, also see Step S205); where
f) the radiation is scattered by a scatter probe 118, 117 or 127 positioned in the radiation field (Figs.3 or 4).


With respect to claims 26, 27 and 42, Wiggers further discloses that:
h) the parameters include at least beam symmetry (Figs.25, 34 and 38);
i) the control elements include at least steering coils (process S106) and flattening filters (process S108); and
j) adjusting the one or more control elements includes at least adjusting an angle of the steering coils, adjusting the location of the flattening filter, and adjusting mechanical elements (scattering foil) of the radiation system (Figs.25, 34 and 38).

With respect to claim 28, Wiggers further discloses that the adjusting is configured to be repeated until the one or more parameters fall within the corresponding prescribed ranges (see Figs.25, 34 or 38, where Step 7 feeds into Step 2; and Fig.43, where Step S205 feeds into S203).

With respect to claim 29, Wiggers further discloses that the calibrating is automatic (see at least par.0272).

With respect to claim 30, Wiggers further discloses that suggested adjustments are configured to be provided to a user prior to the adjusting (see at least par.0270).

With respect to claim 32, Wiggers further discloses determining beam correction amounts based on the calculated asymmetry value (correlating e-beam orientation on target 118, flattening filter 117 location, or scattering foil 127 location to beam symmetry, pars.0219 or 0232; also see Step S203).

With respect to claim 33, Wiggers further discloses that the beam correction amounts are determined based on a previously-established correlation between asymmetry values and the one or more parameters (correlating e-beam orientation on target 118, flattening filter 117 location, or scattering foil 127 location to beam symmetry, pars.0219 or 0232; also see Step S203).

With respect to claim 34, Wiggers further discloses that the radiation is scattered by a scatter probe 118, 117 or 127 positioned in the radiation field of the radiation system (Fig.4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggers, as applied to claim 25 above.

With respect to claim 31, Wiggers does not specifically disclose the particular asymmetry calculation claimed, where the difference between the detected amplitude of the scattered radiation at two points symmetric with respect to each other about the axis of the radiation system is evaluated as a measure of asymmetry.
However, Wiggers does disclose various means of calculating a value of beam asymmetry (Eq.5-9, p.14-15), including evaluating the difference between the detected amplitude of the scattered radiation at two points symmetric with respect to each other about the axis of the radiation system (Eq.5, par.0167) as a measure of asymmetry.
The skilled artisan appreciates the fact that the two measures both compare the symmetry of the detected radiation in a useful manner, where a sufficient difference between a pair of symmetric measurements results in the need to adjust a correlated parameter in order to reduce the difference in measured amplitude, thus improving the symmetry of the beam.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Wiggers to calculate the asymmetry value as claimed as a functionally equivalent means of assessing the symmetry of the beam around the axis of the radiation system, as understood in the art, absent a critical nature or unexpected result.


Allowable Subject Matter
Claims 35-40, 43 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claims 35 and 43, although the prior art generally teaches measuring radiation a symmetric positions about the axis of the radiation system, the prior art neither teaches nor reasonably suggests the additional limitation that the measuring of the scattered radiation by the scatter probe includes measuring radiation scattered by the scatter probe when the scatter probe is at a first location and at a second, symmetric location in a radiation field around an axis of rotation of a collimator of the radiation system, as required by the combination as claimed in each claim.
Claim 36 is objected to by virtue of its dependence upon claim 35.

With respect to claim 37, the prior art generally teaches the practice of taking beam asymmetry measurements based on two or more symmetric pairs of off-axis collimator apertures, where the plurality of images are integrated into a full 2D image of the radiation field from which parameters such as beam flatness are determined (Wiggers, see at least method S107; by contrast, beam asymmetry measurements in Wiggers are performed with full-field dark and light images, see pars.0161, 0217, and 0231).  However, the prior art neither teaches nor reasonably suggests the additional limitation that the radiation is scattered by a scatter probe simulated by a scattering aperture created by an off-axis field generated in the radiation beam, as required by the combination as claimed in claim 37.
Claims 38-40 are allowed by virtue of their dependence upon claim 37.

With respect to claim 44, the prior art generally teaches the practice of using multiple rotationally-symmetric off-axis fields for determining beam parameters, where the images are integrated into a full 2D image of the radiation filed from which beam parameters are determined (Wiggers, see at least method S107; by contrast, beam asymmetry measurements in Wiggers are performed with full-field dark and light images, see pars.0161, 0217, and 0231).  However, the prior art neither teaches nor reasonably suggests the additional limitation that the measuring of the scattered radiation by the simulated scatter probe includes measuring radiation scattered by the scattering aperture at a first location and radiation scattered by the scattering aperture at the second location symmetric to the first location by an EPID, where the scattering aperture is an off-axis field and moved between the two locations by rotating the collimator around the collimator rotation axis, and then irradiated by radiation at each of the first and second locations, as required by the combination as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884